Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 1 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 2 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 3 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 4 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 5 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 6 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 7 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 8 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
              Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 9 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 10 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 11 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 12 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 13 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 14 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 15 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 16 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 17 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 18 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 19 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 20 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 21 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 22 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 23 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 24 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 25 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 26 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 27 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 28 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 29 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 30 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 31 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 32 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 33 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 34 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 35 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 36 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 37 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 38 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 39 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 40 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 41 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 42 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 43 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 44 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 45 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 46 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 47 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 48 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 49 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 50 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 51 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 52 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 53 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 54 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 55 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 56 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 57 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 58 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 59 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 60 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 61 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 62 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 63 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 64 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 65 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 66 of 67
Case 2:09-bk-26198-BR Doc 55-2 Filed 10/29/20 Entered 10/29/20 08:00:49   Desc
             Exhibit Exhibit 2 - Bosse Motion 06/01/2016 Page 67 of 67
